Defendants established that they did not have notice of an unsafe environment or dangerous condition at the site where plaintiff worked from February 2005 through July 2005 (see Rajkumar v Budd Contr. Corp., 77 AD3d 595, 596 [2010]). The reports they submitted by environmental assessment entities that conducted testing at the site years before and after plaintiff worked there indicate that, where toxins or contaminants were present, they fell “well below hazardous levels.”
Defendants also established that plaintiff did not suffer an exacerbation or accelerated progression of his chronic myeloid leukemia (CML) as a result of his exposure to conditions at the site. Plaintiff’s own medical records demonstrate that his CML was in “complete hematologic remission” as of March 2006.
Plaintiff failed to present evidence that raised an inference either that defendants had notice of an unsafe environment or dangerous condition at the site or that he was injured as a consequence of working at the site.
We have considered plaintiffs remaining contentions and find them unavailing. Concur — Friedman, J.E, Sweeny, Renwick, DeGrasse and Román, JJ.